        Case 4:19-mc-00033-WEJ Document 1 Filed 06/14/19 Page 1 of 11
                                                                                        FILED IN CHAMBERS
                                                                                            U.S.D.C.-Rome

                                                                                              JUN 1 tf 2019
(USAOGAN6/10) Search Warrant
                                                                                        JA1WIK<?.M MATTFM F

                                         United States District Court
                                          NORTHERN DISTRICT OF GEORGIA
                           In fee Matter of fte Search of

   Information associated with ceUular phone number                                     APPLICATION AND
   404-998-7197 that is stored at premises owned/ maintained/                            AEETDAVIT FOR
   controlled/ or operated by Verizon Wireless/ a company                               SEARCH WARRANT
   with an office at 180 Wasiungton Valley Road/ Bedminster/                    Case number: 4:19-mc-33-WEJ
   NJ
I/ Russell DeHinger/ being duly sworn depose and say:

I am a Special Agent of the Federal Bureau of Investigation and have reason to relieve that on the
property described as;

Information associated, with ceUulax plione nuinber 404-998-7197 fhat is stored at premises owned/
maintained/ contcolled/ or operated by Venzon Wireless/ a company wi£h an office at 180 Washington
Valley Road/ Bedmxnster/ NJ


There is now concealed certain property/ certain information/ and certain data/ namely/


                                                    SEE ATTACHMENT A

which constitutes evidence of a .crime/ concemmg violations of Title 18,. United States Code/. Sections 1343
and 1349, over which fee United States District Court for the Nortliem District of Georgia has
jmisdiction. The facts to support a fmdmg of Probable Cause aie as follov^s:

                                                SEE ATTACHED AFFIDAVIT

Con.tinued on attached sheet made a part hereof.



 Sworn to before me/ and subscribed in my                        Signature of Affiant
 presence
                                                                 Russell Deltunger

 June 14,2019                                                    E.om.e/ Georgia
 Date



 WALTER E. JOHNSON
 UNTTED STATES MAGISTRATE JUDGB
 Name and Tide of Judicial Officer                               Signature of J^i^iaTOfficer

 AUSA Samxr Kaushal
  Case 4:19-mc-00033-WEJ Document 1 Filed 06/14/19 Page 2 of 11




                                   Attachment A
                     Information to be Disclosed by the Provider

       For the account identified as and/or associated with: Verizon Wireless cellular

telephone assigned phone number 404-998-7197, Verizon Wireless is required to

disclose the following information to the government:

           a. All business records and subscriber infonnation, in any form kept,

              including subscribers' fuU names, addresses, shipping addresses, date

              accomt was opened, length of service, the types of service utilized, ESN

              (Electronic Serial Number) or other unique identifier for the wireless

              device associated with the account, Social Security number, date of birth,

              telephone mmibers, and other identifiers associated with ttxe account;

           b. All payment mfonnation, including dates and times of payments and

              means and source of payment (includiag any credit or bank account

              number);

           c, AU transactional ixiformation of all activity, includuxg log files, messagiag

              logs, local and long distance telephone connection records, records of

              session times and durations, dates and times ofconnectmg, methods of

              connecting, telephone numbers associated with outgoing and mconmig

              calls, cell towers used, and/or locations used from October 1, 2018, un.til

              present;

           d. All text messaging logs, including date and time of messages, and

              identification numbers associated with the handsets sending and receiving

              the message October 1,2018, until present;

           e. Detailed billing records, showing all billable calls including outgoing

               digits, from October 1,2018, until present;




                                        Page 1 of 2
  Case 4:19-mc-00033-WEJ Document 1 Filed 06/14/19 Page 3 of 11




           f. All records of internet activity, including session times and durations, and

               the temporarily assigned network addresses (such as Internet Protocol

               ("IP") addresses) associated with those sessions, from October 1,2018,

               until present;

           g. Historical cell site/ sector data, including: (i) the cell sites to wHch the

               Subject Telephone sent its signal when a call, text message, or data

               transmission was made, placed, or received; (ii) the cell sites through

               wMch the call or data transmission were routed when the call or data

               transmission ended; and (iii) the ceU sites during a call or data

               traasmission, if available, from October 1, 2018, until present; and

           h. Per-call measurement data (also known as "PCMD") fi:om October 1,

               2018, until present

Verizon Wireless is hereby ordered to provide an engineering map showmg cell-site

tower locations, sectors, and orientations. All records described above shatl be provided

m an electronic format within 14 days offbe date of this warrant and shall be

accompanied by a Business Records Certification.




                                         Page 2 of 2
  Case 4:19-mc-00033-WEJ Document 1 Filed 06/14/19 Page 4 of 11




      AMCDAVTT W SUPPORT C? SEARCH WARRANT APPLICATION
       I, Russell Dellinger, being first duly sworn, hereby depose aad state as follo-ws:

                          Introduction and Agent Background

       1. I make this affidavit in support of applications for search warrants under

Rule 41 of the Federal Rules QfCmmnal Procedure and 18 U.S.C. § 2703(c)(l)(A) to

require Verizon Wireless and Sprint Corporation to disclose to the government records

and information pertaming to the following accounts, together referred to as tile Subject

Telephones, stored at premises owned, maintained, controlled, or operated by the

providers:

             a-) Subject Telephone 1: Verizoa Wireless telephone 404-998-7197, believed

                to be used by Gerald McCarty.

             b) Subject Telephone 2: Sprint telephone 770-549-6127, believed to be used

                by Tiffany McNamara.

This wairanf does not seek disclosure of contents of communications.

       2. Based on my training and experience and the facts as set forth in this

affidavit, there is probable cause to believe -that tiie users offhe Subject Telephones,

McCarty and McNamara, committed multiple wire frauds in the Northern District of

Georgia, in violation of 18 U.S.C. §§ 1343 (wire fraud) and 1349 (wire fraud conspiracy),

and that the requested records, described more particularly in Attachment A, contain

evidence of such violations.

       3. This Court has jurisdiction to issue the requested warrants because it is "a

court of competent jurisdiction," as defined in 18 US.C. § 2711(3). See 18 U.S.C.

§ 2703(d). Specificalty, the Court has jurisdiction over the offenses being investigated.

See 18 U.S.C. § 2711(3)(A)(1). Verizon Wireless and Sprint are each providers of

electronic conmxumcations services, as defined in 18 U.S.C. § 2510(15). Verizon
  Case 4:19-mc-00033-WEJ Document 1 Filed 06/14/19 Page 5 of 11




Wireless maintains an office m Bedminster, New Jersey, and Sprint maintains an office in

Overland Park, Kansas.

        4. I am a Special Agent with the Federal Bureau ofInvestigatioiL I have

been so employed since January 2018. I am currently assigned to the FBI Atlanta Field

Office, Rome Resident Agency, responsible for investigating all criminal and civil

violations of the laws of "the United States, including wire fraud. I have experience

reviewiag telephone call detail records, mcluding records related to liistorical cell site

mfonnation. Global Position System (GPS), Enhanced 911, specific latitude and

longitxde, and other precise location information for cellular telephones.

                                      Probable Cause

        5. The FBI is investigating a wire fraud scheme that was executed m Hiram,

Georgia, between October 19 and 30,2018. According to -fee investigation to date, the

victim, Jason Brackeen, was duped into paying $80,000 to McCarty for a generator that

was never delivered. The mfonnation contamed m this probable cause statement was

provided by Brackeen.

        6. On 10/19/2018:

            a) Brackeen received an email from a business associate, Jobi Larson, about

                Gerald McCarty offering a Cumrains KTA50-G9 Diesel Generator for

                sale;

            b) Brackeen contacted McCarty telephonically and via text message,

                referencing his interest in the generator. All telephonic and text message

                contact Brackeen had with McCarty from the beginrdng of the

                communications (10/19/2018), through fhe present, were and continue to

                be via Subject Telephone 1 ;




                                         Page 2 of 8
  Case 4:19-mc-00033-WEJ Document 1 Filed 06/14/19 Page 6 of 11




           c) Brackeen and McCarty spoke telephonically about the generator and

               verbally agreed to a sale price of $137,500, subject to inspection by

               Brackeen; and

           d) Brackeen emailed to McCarty confirmation of the agreed sale amount and

               requested an invoice &om McCarty.

       7. On 10/21/2018:

           a) Brackeen booked a flight j&om Dallas, TX, to Charlotte, NC, and rental car

               for travel to the generator mspection location in McLeansville, NC.

           b) McCarty sent an email stating he would have the invoice later that day

               and his secretary, McNamara, would send the invoice.

           c) Brackeen requested an IRS Form W9 for McCarty's company, Coast to

               Coast LLC, and the trailer VIN from McCarty. McCarty agreed, and

               stated he expected a -wire transfer for payment.

       8. On 10/22/2018, Brackeen received an invoice and IRS Form W9 from

McNamara via email. McNamara called Brackeen from Subiect Telephone 2 to confirm

that they were received. That same day, Brackeen flew from Dallas, TK, to Charlotte,

NC.

       9. On 10/23/2018, Brackeen inspected the generator in North. Carolina.

Brackeen took pictures of the generator, confirmed serial numbers, and performed a

complete inspection. During the mspection, Brackeen identified multiple issues with the

generator and stated that he would not be able to pay the agreed upon price due to its

condition. Brackeen left with no intention of purchasing the generator set, but did request

a video once McCarty was able to get the generator started.

       10. On 10/26/2018, McCarty, via telephone, told Brackeen that he had gotten

the generator miming and that it ran good. McCarty sent a video of the generator miming

to Brackeen. McCarty also told Brackeen that he would fake $80,000 for the generator.

Brackeen agreed to the price and sent a revised invoice to McCarty and McNamara.



                                        Page 3 of 8
  Case 4:19-mc-00033-WEJ Document 1 Filed 06/14/19 Page 7 of 11




Brackeen wired $10,000 to McCarty at Regions Bank in Hiraxa, GA, as instructed on the

original invoice. McCarty confirmed receipt of the funds with Brackeen via text

message.

       11. On 10/28/2018, Brackeen and McCarty agreed that McCarty would

transport ttxe generator from North Carolina to Texas for an additional $3,000. Brackeen

received an invoice for $3,000 fcom McNamara.

       12. On 10/30/2018, Brackeen wired the balance of the price of the generator,

$70,000, to McCarty. McCarty confcmed receipt of the funds via text message.

       13. Between 10/30/2018 and 11/5/2018, McCarfy provided multiple delivery

dates to Brackeen over tiie phone but no delivery was completed.

        14. On 11/5/2018, McCarty told Brackeen it would be 11/7/2018 before the

generator would be delivered because McCarty had a death in Ms inmiedxate family.

        15. On 11/12/2018, McCarfy mformed Brackeen that he was having issues

with the truck and fhat Brackeen will not owe the $3,000 for delivery,

        16. On 11/27/2018, Brackeen sentMcCarty au email with lus bank wiring

mstmctions and requested that McCarty retim Die $80,000. McCarty replied to the

email confummg receipt of the wiring instructions.

        17. On 12/11/2018, Bra&keen sent a demand letter to McCarty with retmi

receipt requested.

        18. On 2/1/201 9, Brackeen confirmed witii the management of business where

the generator was inspected that the generator was in the same location as during the

inspection and had not been moved.

        19. As of 5/22/2019, Brackeenhas maintained commumcation with McCarty

and requested that the $80,000 be returned. McCarty has promised to repay the money

multiple times, always stating that he needs more time.

        20. Based on the foregoing, there is probable cause to believe the requested

records, described with particularity in Attachment A, will yield evidence of fraud


                                        Page 4 of 8
  Case 4:19-mc-00033-WEJ Document 1 Filed 06/14/19 Page 8 of 11




committed by the users offhe Subject Telephones, in violation of 18 U.S.C. §§ 1343 and

1349.

                            Cellular Phones & Cell Site Data

        21. Cellular service providers typically retain certain transactional mformation

about the use of each telephone, voicemail, and text-messaging account on their systems.

This information can include log files and messagmg logs showing all activity on Hie

account, such as local and long distaoice telephone connection records, records of session

times and durations, lists of all mcommg and outgoing telephone numbers or e-mail

addresses associated with particular telephone calls, voicemail messages, and text or

multimedia messages. Providers may also have mfonnation about the dates, times, and

methods of connecting associated with every communication in which a particular

cellular device was involved.

        22. Cellular service providers may also retam text messaging logs that include

specific information about text and multimedia messages sent or received from the

account, such as fhe dates and times of the messages. A provider may also retain

information about which cellular.handset or device -was associated with the account when

the messages were sent or received. The provider could have this mfonnation because

each cellular device has one or more unique identifiers embedded inside it. Depending

upon the cellular network and the device, the embedded unique identifiers for a cellular

device could take several dijfferent forms, including an Electronic Serial Number

("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile Identification

Number ("MEN"), a Subscriber Identity Module ("SIM"), an International Mobile

Subscriber Identifier ("IMSI"), or an International Mobile Station Equipment Identity

("IMEI"), When a cellular device connects to a cellular antexma or tower, it reveals its




                                        Page 5 of 8
  Case 4:19-mc-00033-WEJ Document 1 Filed 06/14/19 Page 9 of 11




embedded imique identifiers to the cellular antenna or tower in order to obtain service,

and the cellular antemia or tower records fhose identifiers as a matter of course.

        23. Sprint and Verizon Wireless retain information about the location from

which a particular commumcation was transmitted .or received. This mformation can

include data about which "cell towers" (i.e., arttenna towers covering specific geographic

areas) received a radio signal Irom the cellular device and thereby transmitted or received

the communication in question. Based on my training and experience, I know that Sprint

and Verizon Wireless also can collect per-call measurement data ( PCMD") which

estimates the approximate distance of the ceUular device from a cellular tower based

upon the speed with which signals travel between the device and the tower. Tills

mfonnation can be used to estimate an approximate location range that is more precise

than typical cell-site data.

        24. Cellular service providers also maintam business records and subscriber

infomiation for particular accounts. This mformation cozild include the subscribers' fall

names and addresses, the address to which any equipment was shipped, the date on which

the account was opened, the length of service, the types of service utilized, the ESN or

other umque identifier for fhe cellular device associated with the account, Uhe subscribers'

Social Security Numbers and dates of birth, all telephone numbers and other identifiers

associated with the account, and a description of the services available to the account

subscribers. In addition, cellular service providers typically generate and retain billing

records for each account, which may show all billable calls (including oixtgoing digits

dialed). The providers may also have payment information for the accomxt, including the

dates, limes and sometimes, places, of payments and the means and source of payment

(mcludmg any credit card or bank account number).




                                         Page 6 of 8
  Case 4:19-mc-00033-WEJ Document 1 Filed 06/14/19 Page 10 of 11




        25. Information stored at the cellular service provider, includmg that described

above, may provide crucial evidence of the "who, what, why, when, where, and how" of

fhe criminal conduct under investigation, thus enabling tihie United States to establish and

prove each element or alternatively, to exclude the umocent from further suspicion. M

my trainiag and experience, the data pertaining to a particular cellular device that is

retained by a wireless provider can. indicate who has used or con.trolled tiie cellular

device. This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence. For example, data collected

at the time of account sign-up, mformation relating to account payments, and

communications (and the data associated with the foregoing, such as date and time) may

mdicate who used or controlled a cellular device at a relevant time. Further, such stored

electronic data can show how and when the cellular device and associated cellular service

were accessed or used. Such 'timeline" information allows investigators to understand

the chronological context of cellular device usage, account access, and events relating to

the crime under investigation. This "timeUne" information may tend to either inculpate

or exculpate the cellular device own-er. Additionally, information stored by the wireless

provider may indicate fhe geographic location of the cellular device and user at a

'particular time (e.g., historic cell-site and PCMD location information).

                                         Conclusion

        26. Based on the foregoing, I request that the Court issue the proposed search

warrants under 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41. I further

request that the Court direct Verizon Wireless and Sprint to disclose to the FBI any

information described in Attacbment A that is within its possession, custody, or control.

Because the warrants will be served on Sprint and Verizon Wireless, who will then

compile the requested records at a time convenient to them, reasonable cause exists to



                                          Page 7 of 8
  Case 4:19-mc-00033-WEJ Document 1 Filed 06/14/19 Page 11 of 11




permit the execution of the requested warrants at aay time in the day or night. Pursuant to

18 U.S.C. § 2703(g), the presence of a law enforcement officer is not required for the

service or execution of the warrants.




                                        Page 8 of 8
